 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE JUAREZ,                                       No. 2:15-cv-1996 JAM DB P
12                         Plaintiff,
13            v.                                         ORDER
14    M. HLAING, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges defendants were deliberately indifferent to his serious medical

19   needs in violation of the Eighth Amendment.

20          On November 26, 2018, the court ordered the United States Marshal to serve the

21   complaint on defendants. Process directed to defendant Bhatia was returned unserved because

22   Bhatia “does not work for California Health Care Facility or California Department of

23   Corrections and Rehabilitation.” (See ECF No. 89.) Plaintiff was provided a second opportunity

24   to provide information for service of defendant Bhatia. (ECF No. 90.) However, in a filing dated

25   March 13, 2019, plaintiff states that he has been unable to obtain that information. (ECF No.

26   107.) Plaintiff moves for assistance from the court in identifying an address for defendant Bhatia.

27   The court finds that plaintiff has attempted to locate Bhatia and will direct defendants’ counsel to

28   provide assistance.
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED as follows:

 2             1. Plaintiff’s March 13, 2019 motion for court assistance (ECF No. 107) is granted.

 3             2. Defendants’ counsel shall query the Department of Corrections and Rehabilitation to

 4                  ascertain the whereabouts of Bhatia. If defendant Bhatia is employed with the

 5                  Department of Corrections and Rehabilitation or any other California state agency,

 6                  counsel shall provide the business address to plaintiff. If counsel is otherwise

 7                  informed of the business address of defendant Bhatia, counsel shall provide the

 8                  address to plaintiff. In the event that counsel, after conducting a good faith inquiry,

 9                  cannot ascertain the business address of defendant Bhatia, counsel shall so inform the

10                  court. Defendants’ counsel shall file and serve a response explaining what he has, or

11                  has not, found within twenty days of the filed date of this order.

12             3. If defendant provides Bhatia’s address to plaintiff, within ten days of receiving that

13                  address, plaintiff shall use the documents provided to him in December to file the

14                  following: (1) Notice of Submission of Documents; (2) a completed USM-285 form

15                  for defendant Bhatia; (3) two copies of the endorsed amended complaint filed July 12,

16                  2018; and (4) a completed summons form (if not previously provided) or show good

17                  cause why he cannot provide such information.

18   Dated: March 25, 2019

19

20
21

22

23
     DLB:9
     DB/prisoner-civil rights/juar1996.srvc assist
24

25

26
27

28
                                                           2
